Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted December 10, 2020, wherein claim 1 is amended.  This application is a national stage application of PCT/US17/51538, filed September 1, 2017, which claims benefit of provisional applications 62/458618, filed February 14, 2017, and 62/395313, filed September 15, 2016.
Claims 1, 9-12, 16, 17, 24, 32, 38, 39, 44, 68, and 79-82 are pending in this application.
Claims 1, 9-12, 16, 17, 24, 32, 38, 39, 44, 68, and 79-82 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted December 10, 2020, with respect to the rejection of instant claims 1, 9-12, 16, 17, 24, 32, 38, 39, 44, 68, and 79-82 under 35 USC 112(b) for describing release properties of the composition without specifying the conditions under which the release of the peptide is measured, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to refer specifically to release of the active agent when in the rectum of a subject.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 9-12, 16, 17, 24, 32-34, 39, 44, and 79-82 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US patent 7642240, of record in previous action) in view of Cappello et al. (Reference of record in previous action) in view of Cappello et al. ‘370 (US pre-grant publication 2014/0194370, of record in previous action) in view of Poursaid et al. (Reference of record in previous action) in view of Prestwich et al. (US pre-grant publication 2015/0209385, of record in previous action)
	The claimed invention is directed to an in situ gelling composition comprising both an anti-inflammatory polysaccharide and another thermally gelling polymer.  Various dependent claims further define the anti-inflammatory polysaccharide as sulfated hyaluronan and the gelling polymer as silk elastin-like protein.
	Cohen et al. discloses a controlled release composition of a sulfated polysaccharide with a bioactive peptide, wherein the sulfated polysaccharide is alginate sulfate or hyaluronan sulfate. (column 2 lines 16-21) Cohen et al. further discloses a composition further comprising this conjugate and a pharmaceutically acceptable carrier, suitable for sustained release of the polypeptide. (column 2 lines 27-32) The bioactive polypeptide can be for example a growth factor or hormone. (column 6 lines 30-36) The composition furthermore preferably includes a supporting matrix. (column 9 lines 20-22) The supporting matrix is preferably biodegradable. (column 9 lines 34-41) These compositions can be used to treat diseases including inflammatory diseases such as rheumatoid arthritis and bowel inflammatory diseases, as well as cancer. (column 11 lines 4-20) Examples are given wherein the concentration of alginate in the prepared microspheres is about 1%. (column 15 lines 35-36)

	Cohen et al. does not specifically disclose that the supporting polymer is a gelling polymer which is liquid before administration to a subject but converts to a gel upon administration to the subject.
	Cappello et al. discloses polymers of silk-like and elastin-like blocks, referred to as ProLastins. (p. 106 left column second paragraph) The prolastin polymers can be mixed with other compounds such as drugs, and form water-insoluble gels in situ upon administration to a subject. (p. 106 right column second paragraph) Since these polymers gel in vivo, they are therefore hydrogels at body temperature of 37OC.  Specific polymers described include ProLastin 27K and 47K. (p. 106 table 1) These gels were useful for controlled release of drugs. (p. 112 right column second paragraph)
	It would have been obvious to one of ordinary skill in the art to use ProLastin 27k or 47k as the supporting matrix in the compositions described by Cohen et al.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Cappello et al. discloses that these polymers are useful as supports for controlled release drug compositions.
Cohen et al. in view of Cappello et al. does not disclose a composition comprising silk elastin like protein 815K, or one comprising contrast agent.
Cappello et al. ‘370 discloses treatment of hepatocellular carcinoma by transarterial chemoembolization, in which an embolic agent which releases an antitumor drug is administered to the hepatic arteries surrounding the tumor. (paragraph 21) Cappello et al. ‘370 further discloses the use of recombinant silk-elastin-like protein polymers for this procedure. (paragraph 27) In particular the polymer is a SELP-815k polymer engineered with one or more cleavage sites, wherein the MMP cleavage sites improve the rate of drug delivery at the embolic site. (paragraphs 35 and 39) The chemoembolic composition further comprises a contrast agent. (paragraphs 53-54) Cappello et al. ‘370 further discloses 
Poursaid et al. discloses use of silk elastin like protein polymers such as 815k as chemoembolic agents. (p. 143 left column second paragraph – right column first paragraph) The silk elastin like polymer was further treated by shearing, and combined with a contrast agent before administration to aid in imaging. (p. 144 section 2.5)
It would have been obvious to one of ordinary skill in the art at the time of the invention to produce a composition for chemoembolization of a tumor comprising sheared, MMP-incorporating SELP-815k, and further including a contrast agent and a peptide therapeutic such as an anti-VEGF agent along with a sulfated hyaluronan as described by Cohen et al.  One of ordinary skill in the art would have been motivated to use the sulfated HA compositions described by Cohen et al. as a component of a chemoembolic composition because Cappello et al. ‘370 specifically discloses that there is a need for chemoembolic compositions that can provide sustained release of such agents.  A composition containing 12% SELP-815K was found to be most suitable. (p. 145 right column last paragraph – p. 146 left column first paragraph)
Cohen et al., Cappello et al., Cappello et al. ‘370, in view of Poursaid et al. does not disclose a composition in which the sulfated hyaluronic acid has a molecular weight as described in the claims, or in which it is substituted at the C-6 position by a methyl or fluoroalkyl group, or in which it is an ester prodrug.
	Prestwich et al. discloses sulfated, alkylated, and fluoroalkylated semi-synthetic glycosaminoglycan ethers. (p. 1 paragraph 6) In a specific embodiment, the modified glycosaminoglycans are produced from hyaluronan having a molecular weight of greater than 10 kDa 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the sulfates and alkylated low molecular weight glycosaminoglycans described by Prestwich as a component of a chemoembolic composition as described by the cited references.  One of ordinary skill in the art would have been motivated to incorporate this compound and would have reasonably expected success in doing so because Prestwich et al. discloses that it would be expected to provide controlled delivery of antitumor agents in the chemoembolic composition, and furthermore to act as an antitumor agent in its own right through inhibition of RAGE.
	With respect to the limitation that the sulfated hyaluronic acid comprise about 1-20% w/w of the composition, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the composition having a concentration of HA within this level.  One of ordinary skill in the art would have used the 1% concentration of Alginate from Cohen et al. and/or the 5% concentration used by Prestwich as starting points in determining an appropriate amount of sulfated HA to use.  With respect to the concentration of 3-12% SELP, this range overlaps the concentration range 
	With respect to the particular liquid and viscosity properties recited in instant claims 79-81, the prior art discloses that it is desirable for the composition to be a liquid with a low viscosity at room temperature.  For example p. 4 paragraph 46 of Cappello et al. ‘370 describes an ideal formulation of SELP-815K as being a liquid with a viscosity of less than 1000 cP or 500 cP at 18-23OC.  Therefore it would be obvious to one of ordinary skill in the art at the time of the invention to make the formula having this viscosity.
	Therefore the invention taken as a whole is prima facie obvious.

Claim 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. in view of Cappello et al. in view of Cappello et al. ‘370 in view of Poursaid et al. in view of Prestwich et al. as applied to claims 1, 9-12, 16, 17, 24, 32-34, 39, 44, and 79-82 above, and further in view of Tazawa et al. (Reference of record in previous action)
	The disclosures of Cohen et al., Cappello et al., Cappello et al. ‘370, Poursaid et al., and Prestwich et al. are discussed above.  Cohen et al. in view of Cappello et al. in view of Cappello et al. ‘370, in view of Poursaid et al. in view of Prestwich does not disclose a method comprising treating inflammation or tissue damage comprising administering the composition prior to administering a source of inflammation to the subject.
	However, Prestwich et al. does disclose that the SAGE compounds described therein can be used to treat inflammation arising from exposure to radiation. (claims 1, 29, and 30) Tazawa et al. further discloses a study of combined therapy of hepatocellular carcinoma with a combination of 
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer this composition to a subject who is about to receive radiation therapy for hepatocellular carcinoma.  One of ordinary skill in the art would have been motivated to combine these two therapies because Tazawa et al. describes the combination therapy to be useful for treating HCC.  Furthermore one of ordinary skill in the art would also expect the SAGE hyaluronic acid compound to be useful for treating the side effects of radiation therapy because Prestwich et al. discloses that this is the case.
	Therefore the invention taken as a whole is prima facie obvious.

Response to Arguments
Applicant’s arguments, submitted December 10, 2020, with respect to the above grounds of rejection, have been fully considered and not found to be persuasive to remove the rejections.  Applicant argues that the rejections of record do not apply to the new limitations introduced in the December 10, 2020 amendment, namely the requirement that the concentration of sulfated hyaluronic acid be between 1 and 20%, and that the composition release 100% of the sulfated hyaluronan within 24 hours in a subject’s rectum.
With respect to the first argument, the rejections as currently stated above address these new limitations.  Specifically, one of ordinary skill in the art would have determined an appropriate amount of each of the two polymers to include, using suggestions of about 1% by Cohen et al. and 5% by Prestwich et al. as starting points for the amount of sulfated hyaluronan and would have arrived at an optimal concentration of 12% SELP based on the disclosures of Cappello et al. ‘370 and Poursaid.

For these reasons the rejections are deemed proper and made FINAL.

Conclusion
No claims are allowed in this action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	2/17/2021